Exhibit 10.26

 

THIRD AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter
referred to as the “Amendment”) executed as of the 28th day of June, 2004, by
and among ADDISON ENERGY INC., an Alberta, Canada corporation (the “Borrower”),
BANK ONE, NA, CANADA BRANCH, a national banking association (“Bank One”), each
of the financial institutions which is a party hereto (as evidenced by the
signature pages to this Amendment) or which may from time to time become a party
hereto pursuant to the provisions of Section 28 of the Third Amended and
Restated Credit Agreement or any successor or assignee thereof (hereinafter
collectively referred to as “Lenders”, and individually, “Lender”), Bank One, as
Administrative Agent (“Agent”), BNP PARIBAS (CANADA), as Syndication Agent, THE
BANK OF NOVA SCOTIA, as Co-Documentation Agent and THE TORONTO-DOMINION BANK, as
Co-Documentation Agent.  Capitalized terms used but not defined in this
Amendment have the meanings assigned to such terms in that certain Third Amended
and Restated Credit Agreement dated as of January 27, 2004, by and among the
Borrower, Agent and the Lenders (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Agent and the Lenders amend the
Credit Agreement to (i) modify a financial covenant and the method for
calculating the Borrower’s compliance with certain financial covenants and (ii)
replace the Pricing Schedule; and Agent and the Lenders have agreed to do so on
the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, Agent
and the Lenders, hereby agree as follows:

 


SECTION 1.                            AMENDMENT TO CREDIT AGREEMENT.  SUBJECT TO
THE SATISFACTION OR WAIVER IN WRITING OF EACH CONDITION PRECEDENT SET FORTH IN
SECTION 3 HEREOF, AND IN RELIANCE ON THE REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS CONTAINED IN THIS AMENDMENT, THE CREDIT AGREEMENT SHALL BE
AMENDED IN THE MANNER PROVIDED IN THIS SECTION 1.


 


1.1                               ADDITIONAL DEFINITIONS.  THE FOLLOWING
DEFINITION SHALL BE AND IT HEREBY IS ADDED IN ALPHABETICAL ORDER TO SECTION 1 OF
THE CREDIT AGREEMENT:


 

Combined Revolving Commitment means the sum of Dollar Equivalent of the
Revolving Commitment plus the “Revolving Commitment” under and as defined in the
U.S. Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

Combined Total Outstandings means the sum of the Dollar Equivalent of Total
Outstandings plus “Total Outstandings” under and as defined in the U.S. Credit
Agreement.

 

Net Working Capital means (i) all Consolidated Current Assets of the Company and
its Subsidiaries (calculated without including the amount by which the Combined
Revolving Commitment exceeds the Combined Total Outstandings as of such date)
minus (ii) all Consolidated Current Liabilities of the Company and its
Subsidiaries, in each case as set forth in financial statements of the Company
prepared in accordance with GAAP.

 

Surplus Cash means the lesser of (i) cash and Cash Equivalents (as defined in
the U. S. Credit Agreement) of the Company and its Subsidiaries, on a
consolidated basis, and (ii) the amount by which the Company’s Net Working
Capital exceeds zero.

 


1.2                               AMENDED DEFINITIONS.  THE FOLLOWING DEFINITION
IN SECTION 1 OF THE CREDIT AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN ITS
ENTIRETY AS FOLLOWS:


 

Consolidated Current Assets means, as of any date of determination, the total of
the consolidated current assets of the Company determined in accordance with
GAAP as of such date, plus, the amount by which the Combined Revolving
Commitment exceeds the Combined Total Outstandings as of such date, less any
amount required to be included in Consolidated Current Assets as a result of the
application of FASB Statement 133 as of such date.

 

Consolidated Funded Debt means, as of any date, without duplication and with
respect to any Person, the sum of (x) (i) all obligations for borrowed money or
for the purchase price of property, (ii) all obligations evidenced by bonds,
debentures, notes, bankers’ acceptances or other similar instruments, (iii) all
other indebtedness (including obligations under Capital Leases, other than usual
and customary oil and gas leases) on which interest charges are customarily paid
or accrued, (iv) all guarantees of indebtedness, including reimbursement
obligations with respect to letters of credit, (v) the unfunded or unreimbursed
portion of all letters of credit, (vi) any indebtedness or other obligation
secured by a Lien on assets, whether or not assumed, and (vii) all liability as
a general partner of a partnership for obligations of that partnership of the
nature described in (i) through (vi) preceding, minus, for purposes of
calculating compliance with Sections 13(c) and 13(e) only, (y) Surplus Cash.

 


1.3                               AMENDED DEBT COVERAGE RATIO.  SECTION 13(C) OF
THE CREDIT AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY AS
FOLLOWS:


 

Debt Coverage Ratio.  Borrower will not allow the ratio of the Company’s
Consolidated Funded Debt (i) as of the last day of any fiscal quarter ending on
or before March 31, 2005, to the Company’s Consolidated EBITDA for the trailing
four fiscal quarter period ending on such date to be greater than 4.35 to 1.00
and (ii) as of the last day of each fiscal quarter, beginning with the fiscal
quarter ending June 30, 2005, to the Company’s Consolidated EBITDA for the
trailing four fiscal quarter period ending on such date to be greater than 4.00
to 1.00; provided that, in the event any such period includes the date or dates
on which one or more Acquisitions occurred, the Company’s Consolidated EBITDA
shall be adjusted to give effect, on a pro forma basis, to such Acquisitions as
if such Acquisitions occurred at the beginning of such period.

 

2

--------------------------------------------------------------------------------


 


1.4                               AMENDED PRICING SCHEDULE.  THE PRICING
SCHEDULE SHALL BE AMENDED IN ITS ENTIRETY BY REPLACING SUCH PRICING
SCHEDULE WITH THE PRICING SCHEDULE ATTACHED HERETO.


 


SECTION 2.                            REAFFIRMATION OF REPRESENTATIONS AND
WARRANTIES.  EXCEPT TO THE EXTENT ITS PROVISIONS ARE SPECIFICALLY AMENDED,
MODIFIED OR SUPERSEDED BY THIS AMENDMENT, THE REPRESENTATIONS, WARRANTIES AND
AFFIRMATIVE AND NEGATIVE COVENANTS OF THE BORROWER CONTAINED IN THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE FOR ALL PURPOSES AS IF COPIED
HEREIN IN FULL.  THE BORROWER HEREBY RESTATES AND REAFFIRMS EACH AND EVERY TERM
AND PROVISION OF THE CREDIT AGREEMENT, AS AMENDED, INCLUDING, WITHOUT
LIMITATION, ALL REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE AND NEGATIVE
COVENANTS.  EXCEPT TO THE EXTENT ITS PROVISIONS ARE SPECIFICALLY AMENDED,
MODIFIED OR SUPERSEDED BY THIS AMENDMENT, THE CREDIT AGREEMENT, AS AMENDED, AND
ALL TERMS AND PROVISIONS THEREOF SHALL REMAIN IN FULL FORCE AND EFFECT, AND THE
SAME IN ALL RESPECTS ARE CONFIRMED AND APPROVED BY THE BORROWER, THE AGENT AND
THE LENDERS.


 


SECTION 3.                            CONDITIONS.  THE AMENDMENT TO THE CREDIT
AGREEMENT CONTAINED IN SECTION 1 OF THIS AMENDMENT SHALL BE EFFECTIVE UPON THE
SATISFACTION OF EACH OF THE CONDITIONS SET FORTH IN THIS SECTION 3.


 


3.1                               EXECUTION AND DELIVERY.  THE BORROWER SHALL
HAVE EXECUTED AND DELIVERED THIS AMENDMENT, AND OTHER REQUIRED DOCUMENTS, ALL IN
FORM AND SUBSTANCE SATISFACTORY TO THE AGENT.


 


3.2                               AMENDMENT OF OTHER AGREEMENTS.  THE AGENT
SHALL HAVE RECEIVED A FULLY-EXECUTED COPY OF THE AMENDMENT TO THE U.S. CREDIT
AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT “A”.


 


3.3                               REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE BORROWER UNDER THIS AMENDMENT ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE, AS IF THEN MADE (EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATED SOLELY TO AN EARLIER
DATE).


 


3.4                               NO EVENT OF DEFAULT.  NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING NOR SHALL ANY EVENT HAVE OCCURRED OR
FAILED TO OCCUR WHICH, WITH THE PASSAGE OF TIME OR SERVICE OF NOTICE, OR BOTH,
WOULD CONSTITUTE AN EVENT OF DEFAULT.


 


3.5                               OTHER DOCUMENTS.  THE AGENT SHALL HAVE
RECEIVED SUCH OTHER INSTRUMENTS AND DOCUMENTS INCIDENTAL AND APPROPRIATE TO THE
TRANSACTION PROVIDED FOR HEREIN AS THE AGENT OR ITS COUNSEL MAY REASONABLY
REQUEST, AND ALL SUCH DOCUMENTS SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO
THE AGENT.


 


3.6                               LEGAL MATTERS SATISFACTORY.  ALL LEGAL MATTERS
INCIDENT TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
REASONABLY SATISFACTORY TO SPECIAL COUNSEL FOR THE AGENT RETAINED AT THE EXPENSE
OF THE BORROWER.

 

3

--------------------------------------------------------------------------------


 


SECTION 4.                            MISCELLANEOUS.


 


4.1                               ADDITIONAL REPRESENTATIONS AND WARRANTIES. 
THE BORROWER HEREBY REPRESENTS AND WARRANTS THAT ALL FACTUAL INFORMATION, IF
ANY, HERETOFORE AND CONTEMPORANEOUSLY FURNISHED BY OR ON BEHALF OF THE BORROWER
TO AGENT FOR PURPOSES OF OR IN CONNECTION WITH THIS AMENDMENT DOES NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
NECESSARY TO KEEP THE STATEMENTS CONTAINED HEREIN OR THEREIN FROM BEING
MISLEADING.  EACH OF THE FOREGOING REPRESENTATIONS AND WARRANTIES SHALL
CONSTITUTE A REPRESENTATION AND WARRANTY OF THE BORROWER MADE UNDER THE CREDIT
AGREEMENT, AND IT SHALL BE AN EVENT OF DEFAULT IF ANY SUCH REPRESENTATION AND
WARRANTY SHALL PROVE TO HAVE BEEN INCORRECT OR FALSE IN ANY MATERIAL RESPECT AT
THE TIME GIVEN.  EACH OF THE REPRESENTATIONS AND WARRANTIES MADE UNDER THE
CREDIT AGREEMENT (INCLUDING THOSE MADE HEREIN) SHALL SURVIVE AND NOT BE WAIVED
BY THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR ANY INVESTIGATION BY AGENT OR
THE LENDERS.


 


4.2                               INDEMNIFICATION.  THE BORROWER AGREES TO
INDEMNIFY AND HOLD HARMLESS AGENT AND THE LENDERS AND THEIR RESPECTIVE OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS AND REPRESENTATIVES (SINGULARLY, AN “INDEMNIFIED
PARTY”, AND COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY LOSS,
COST, LIABILITY, DAMAGE OR EXPENSE (INCLUDING THE REASONABLE FEES AND
OUT-OF-POCKET EXPENSES OF COUNSEL TO AGENT OR THE LENDERS, INCLUDING ALL LOCAL
COUNSEL HIRED BY SUCH COUNSEL) (“CLAIM”) INCURRED BY AGENT OR THE LENDERS IN
INVESTIGATING OR PREPARING FOR, DEFENDING AGAINST, OR PROVIDING EVIDENCE,
PRODUCING DOCUMENTS OR TAKING ANY OTHER ACTION IN RESPECT OF ANY COMMENCED OR
THREATENED LITIGATION, ADMINISTRATIVE PROCEEDING OR INVESTIGATION UNDER ANY
FEDERAL SECURITIES LAW, FEDERAL OR STATE ENVIRONMENTAL LAW, OR ANY OTHER STATUTE
OF ANY JURISDICTION, OR ANY REGULATION, OR AT COMMON LAW OR OTHERWISE, WHICH IS
ALLEGED TO ARISE OUT OF OR IS BASED UPON ANY ACTS, PRACTICES OR OMISSIONS OR
ALLEGED ACTS, PRACTICES OR OMISSIONS OF THE BORROWER OR ITS AGENTS OR ARISES IN
CONNECTION WITH THE DUTIES, OBLIGATIONS OR PERFORMANCE OF THE INDEMNIFIED
PARTIES IN NEGOTIATING, PREPARING, EXECUTING, ACCEPTING, KEEPING, COMPLETING,
COUNTERSIGNING, ISSUING, SELLING, DELIVERING, RELEASING, ASSIGNING, HANDLING,
CERTIFYING, PROCESSING OR RECEIVING OR TAKING ANY OTHER ACTION WITH RESPECT TO
THE LOAN DOCUMENTS AND ALL DOCUMENTS, ITEMS AND MATERIALS CONTEMPLATED THEREBY
EVEN IF ANY OF THE FOREGOING ARISES OUT OF AN INDEMNIFIED PARTY’S ORDINARY
NEGLIGENCE.  THE INDEMNITY SET FORTH HEREIN SHALL BE IN ADDITION TO ANY OTHER
OBLIGATIONS OR LIABILITIES OF THE BORROWER TO THE LENDERS HEREUNDER OR AT COMMON
LAW OR OTHERWISE, AND SHALL SURVIVE ANY TERMINATION OF THIS AMENDMENT, THE
EXPIRATION OF THE LOAN AND THE PAYMENT OF ALL INDEBTEDNESS OF THE BORROWER TO
THE LENDERS HEREUNDER AND UNDER THE NOTES, PROVIDED THAT THE BORROWER SHALL HAVE
NO OBLIGATION UNDER THIS SECTION TO THE LENDERS WITH RESPECT TO ANY OF THE
FOREGOING ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
LENDERS.  IF ANY CLAIM IS ASSERTED AGAINST ANY INDEMNIFIED PARTY, THE
INDEMNIFIED PARTY SHALL ENDEAVOR TO NOTIFY THE BORROWER OF SUCH CLAIM (BUT
FAILURE TO DO SO SHALL NOT AFFECT THE INDEMNIFICATION HEREIN MADE EXCEPT TO THE
EXTENT OF THE ACTUAL HARM CAUSED BY SUCH FAILURE).  THE INDEMNIFIED PARTY SHALL
HAVE THE RIGHT TO EMPLOY, AT THE BORROWER’S EXPENSE, COUNSEL OF THE INDEMNIFIED
PARTIES’ CHOOSING AND TO CONTROL THE DEFENSE OF THE CLAIM.  THE BORROWER MAY AT
ITS OWN EXPENSE ALSO PARTICIPATE IN THE DEFENSE OF ANY CLAIM.  EACH INDEMNIFIED
PARTY MAY EMPLOY SEPARATE COUNSEL IN CONNECTION WITH ANY CLAIM TO THE EXTENT
SUCH INDEMNIFIED PARTY BELIEVES IT REASONABLY PRUDENT TO PROTECT SUCH
INDEMNIFIED PARTY.  THE PARTIES INTEND FOR THE PROVISIONS OF THIS SECTION TO
APPLY TO AND PROTECT EACH INDEMNIFIED PARTY FROM THE CONSEQUENCES OF STRICT
LIABILITY IMPOSED OR

 

4

--------------------------------------------------------------------------------


 


THREATENED TO BE IMPOSED ON ANY INDEMNIFIED PARTY AS WELL AS FROM THE
CONSEQUENCES OF ITS OWN NEGLIGENCE, WHETHER OR NOT THAT NEGLIGENCE IS THE SOLE,
CONTRIBUTING, OR CONCURRING CAUSE OF ANY CLAIM, BUT NOT FROM ANY PORTION OF SUCH
CLAIM ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNIFIED
PARTY.


 


4.3                               COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT; SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE
COUNTERPARTS AND ATTACHED TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE PAGES
ARE PHYSICALLY ATTACHED TO THE SAME DOCUMENT.  HOWEVER, THIS AMENDMENT SHALL
BIND NO PARTY UNTIL THE BORROWER, AGENT AND LENDERS HAVE EXECUTED A
COUNTERPART.  FACSIMILES SHALL BE EFFECTIVE AS ORIGINALS.


 


4.4                               WRITTEN CREDIT AGREEMENT.  THE CREDIT
AGREEMENT, AS AMENDED, REPRESENTS THE FINAL AGREEMENT BETWEEN AND AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN AND AMONG THE PARTIES.


 


4.5                               NO IMPAIRMENT.  THE BORROWER ACKNOWLEDGES AND
AGREES THAT THE RENEWAL, EXTENSION AND AMENDMENT OF THE CREDIT AGREEMENT SHALL
NOT BE CONSIDERED A NOVATION OF ACCOUNT OR NEW CONTRACT BUT THAT ALL EXISTING
RIGHTS, TITLES, POWERS, AND ESTATES IN FAVOR OF AGENT AND THE LENDERS CONSTITUTE
VALID AND EXISTING OBLIGATIONS IN FAVOR OF AGENT AND THE LENDERS.  THE BORROWER
CONFIRMS AND AGREES THAT (A) NEITHER THE EXECUTION OF THIS AMENDMENT NOR ANY
OTHER LOAN DOCUMENT NOR THE CONSUMMATION OF THE TRANSACTIONS DESCRIBED HEREIN
AND THEREIN SHALL IN ANY WAY EFFECT, IMPAIR OR LIMIT THE COVENANTS, LIABILITIES,
OBLIGATIONS AND DUTIES OF THE BORROWER UNDER THE LOAN DOCUMENTS AND (B) THE
OBLIGATIONS EVIDENCED AND SECURED BY THE LOAN DOCUMENTS CONTINUE IN FULL FORCE
AND EFFECT.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Third Amendment to Third
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.

 

 

 

BORROWER:

 

 

 

ADDISON ENERGY INC.

 

 

 

 

 

By:

 

/s/ J. DOUGLAS RAMSEY

 

 

Name:

J. Douglas Ramsey

 

Title:

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

BANK ONE, NA, CANADA BRANCH

 

as a Lender and as Administrative Agent

 

 

 

 

 

By:

 

/s/ TOM K. MARTIN

 

 

Name:

Tom K. Martin

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS (CANADA)

 

as a Lender and as Syndication Agent

 

 

 

 

 

By:

 

/s/ EDWARD PAK

 

 

Name:

Edward Pak

 

Title:

Assistant Vice President

 

 

 

 

 

By:

 

/s/ CHARLES RITCHIE

 

 

Name:

Charles Ritchie

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, CANADA BRANCH

 

as a Lender

 

 

 

 

 

By:

 

/s/ ROBERT C. ROSEN

 

 

Name:

Robert C. Rosen

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

as a Lender and as a Co-Documentation Agent

 

 

 

 

 

By:

 

/s/ BRIAN WILLIAMSON

 

 

Name:

Brian Williamson

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK,

 

TORONTO BRANCH

 

as a Lender

 

 

 

 

 

By:

 

/s/ DREW MCDONALD

 

 

Name:

Drew McDonald

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK

 

as a Lender and as a Co-Documentation Agent

 

 

 

 

 

By:

 

/s/ PARIN KANJI

 

 

Name:

Parin Kanji

 

Title:

Assistant Manager – Corporate Credit

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA

 

CANADA BRANCH

 

as a Lender

 

 

 

 

 

By:

 

/s/ DUSTIN GASPARI

 

 

Name:

Dustin Gaspari

 

Title:

Vice President

 

 

 

 

 

By:

 

/s/ JAMES CHEPYHA

 

 

Name:

James Chepyha

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON

 

TORONTO BRANCH

 

as a Lender

 

 

 

 

 

By:

 

/s/ ALAIN DAOUST

 

 

Name:

Alain Daoust

 

Title:

Director

 

 

 

 

 

By:

 

/s/ PETER CHAUVIN

 

 

Name:

Peter Chauvin

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA N.A.,

 

CANADA BRANCH

 

by its Canada branch

 

as a Lender

 

 

 

 

 

By:

 

/s/ MEDINA SALES DE ANDRADE

 

 

Name:

Medina Sales de Andrade

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THIRD AMENDMENT TO U.S. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

APPLICABLE MARGIN

 

Borrowing Base Usage

 

Applicable Margin
for Prime Rate
Loans

 

Applicable Margin for
BA Rate Loans

 

Applicable Margin
for
Unused
Commitment Fee

 

Greater than or equal to 90%

 

1.00

%

2.00

%

.50

%

Greater than or equal to 75% and less than 90%

 

.75

%

1.75

%

.50

%

Greater than or equal to 50% and less than 75%

 

.50

%

1.50

%

.375

%

Less than 50%

 

.25

%

1.25

%

.25

%

 

--------------------------------------------------------------------------------